Citation Nr: 0118225	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1971 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which increased the veteran's disability 
evaluation to 20 percent disabling. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran essentially claims that her service-connected 
chondromalacia of the left knee should be rated higher than 
the current 20 percent disabling rating.  Specifically, the 
veteran asserts that she is bothered on a constant basis with 
pain in the left knee, as well as functional limitation due 
to pain.  In addition, the veteran has requested a separate 
rating for arthritis.

The veteran is service connected for left knee 
chondromalacia, with a history of subluxation, evaluated as 
20 percent disabling under 38 C.F.R. § 4.71(a), Diagnostic 
Code 5257, for recurrent subluxation or lateral instability 
of the knee.  For the reasons discussed below, the veteran's 
claim must be remanded for another VA examination.  

In an opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See VAOPGCPREC 09-98 (August 14, 1998). 

It is noted that there are contradictory findings in the 
claims file regarding whether or not the veteran has 
arthritis.  According to VA outpatient records dated in 
October 1998, x-rays findings indicated that the veteran had 
some very mild medial compartment joint space narrowing which 
was suggestive of early osteoarthritis.  A subsequent 
referral to the rheumatology clinic in March 1999 reflects 
that the veteran was assessed with osteoarthritis of the left 
knee.  Additional VA outpatient treatment records contained 
within the claims file are devoid of any further findings of 
osteoarthritis.  In November 1999, the veteran was afforded 
an examination in connection with her claim on appeal.  No 
findings regarding arthritis were made at the time of 
examination and x-ray findings of the left knee were noted as 
being "within normal limits".  Therefore, the veteran must 
be afforded another VA examination in order to definitively 
determine whether or not she has arthritis of the left knee.  
Thereafter, when the RO rates the veteran's left knee 
disability, the RO must determine whether the veteran is 
entitled to a separate rating for arthritis of the left knee.

In addition, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  

In the instant case, as noted previously, the veteran is 
rated under Diagnostic Code 5257.  The rating criteria in 
Diagnostic Code 5257 do not include loss of range of motion.  
Therefore, 38 C.F.R. § § 4.40 and 4.45, with respect to pain 
on motion, are not applicable.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  However, the veteran's disability must 
still be considered under all diagnostic codes applicable to 
the knee, including those based on loss of range of motion.  
Therefore, when the veteran undergoes her VA examination, the 
examiner must follow the guidelines established in DeLuca.  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2. The RO should ensure that copies of 
all current and relevant records of 
treatment for the veteran's service-
connected left knee chondromalacia are 
included in the claims file.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of her service-
connected left knee chondromalacia.  The 
examiner is directed to look at all the 
medical records contained within the 
claims file.  The examiner should provide 
diagnoses of all disorders of the 
veteran's left knee.  Such tests as the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's left knee.  The 
examination report should include 
responses to the following medical 
questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension in number of 
degrees?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if she does, 
can such recurrent subluxation or 
lateral instability be described as 
severe?  

c.  Does the veteran have arthritis 
of the left knee, and if she does, 
is such arthritis attributable to 
her service-connected left knee 
chondromalacia? (In doing so, the 
examiner is specifically requested 
to look at entries dated October 
1998 and March 1999 and comment on 
the findings of osteoarthritis 
contained within those entries, as 
compared to the examiner's own 
findings.)

d.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Once the foregoing has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased rating for her service-
connected left knee chondromalacia, 
currently evaluated as 20 percent 
disabling. Particular consideration is to 
be given to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, as set forth in DeLuca, 
supra.  In so doing, the RO should 
consider whether the veteran is entitled 
to a separate rating for arthritis and 
should also consider the Office of the 
General Counsel opinions VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998). In the event that the 
claim is not resolved to the satisfaction 
of the veteran, she and her 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




